—Judgment, Supreme Court, New York County (Beverly Cohen, J.), entered May 14, 1998, which, to the extent appealed from, awarded plaintiff possession of apartments leased by appellants and directed appellants’ ejectment from those apartments, and bringing up for review an order of the same court and Justice, entered on or about May 14, 1998, which, inter alia, denied appellants’ cross motion to vacate a prior order entered upon their default granting plaintiffs motion for a judgment of possession and for warrants of eviction, unanimously affirmed, with costs. Appeal from said order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Vacatur of the order entered upon appellants’ default was properly denied in light of appellants’ failure to demonstrate a meritorious defense. Although appellants now contend that they hold valid rent stabilized leases to the apartments at issue, the Bankruptcy Court has previously held that the subject leases are void as fraudulent transfers, and since appellants failed to establish that they were not afforded a full and fair opportunity to litigate the validity of their leases within the bankruptcy proceeding, they are collaterally estopped from re-litigating the issue as a defense to the present action (see, Kaufman v Eli Lilly & Co., 65 NY2d 449, 456). We have considered appellants’ remaining claims and find that they are unavailing. Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.